            Case 1:21-cv-05172-LTS Document 3 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGILLIO VIRGO,

                                Plaintiff,
                                                                 21-CV-5172 (LTS)
                    -against-
                                                                CIVIL JUDGMENT
RAHEEM SABAZZ, et al.,

                                Defendants.

         Pursuant to the order issued June 14, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the September 21, 2018

order in Virgo v. Wright, ECF 1:17-CV-10006, 6 (S.D.N.Y. Sept. 21, 2018), the complaint is

dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 14, 2021
           New York, New York
                                                           /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                      Chief United States District Judge
